            Case 3:19-cv-01571-VLB Document 1 Filed 10/07/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT

____________________________________
                                    :
                                    :
TERESA SMITH                        :
                                    :
      PLAINTIFF                     :
                                    :
      v.                            :
                                    :
THE LAURELROCK COMPANY              :
                                    :
      DEFENDANT                     :                          October 7, 2019
                                    :
____________________________________:


                                           COMPLAINT

I.     INTRODUCTION

       1.       This is an action for money damages, liquidated damages, penalty damages,

interest, costs, attorneys’ fees, and other relief as a result of Defendant’s failure to pay overtime

compensation due to Plaintiff, in violation of the Fair Labor Standards Act (“FSLA”), 29 U.S.C.

§§ 201 et seq. as well as the applicable wage and hour laws and regulations set forth in the

Connecticut Minimum Wage Act (“CMWA”), codified as C.G.S. § 31-58, et seq.

II.    PARTIES

       2.      Plaintiff, Teresa Smith (“Plaintiff”), is an individual presently residing in Fairfield

County, Connecticut. At all relevant times, Plaintiff was employed by Defendant, The

LaurelRock Company (“Defendant”). Plaintiff worked in excess of forty (40) hours per work

week without receiving overtime compensation as required by federal and state law.

       3.      Defendant is a Connecticut corporation with its principal place of business located

in Fairfield County at 969 Danbury Road Wilton, CT 06897. Defendant is in the business of
             Case 3:19-cv-01571-VLB Document 1 Filed 10/07/19 Page 2 of 5



providing landscape architecture and design services to a high-end clientele within the State of

Connecticut and State of New York.

        4.      Defendant employs over 15 employees.

        5.      At all times relevant to this Complaint, Defendant was Plaintiff’s employer.

        6.      At all times relevant to this Complaint, Defendant directed Plaintiff’s work and

determined the rate and method of payment of wages to Plaintiff, had the authority to hire and

fire Plaintiff, maintained the employment records of Plaintiff, and was the cause of the violations

complained of herein.

        7.      Defendant transacts business within the State of Connecticut and the State of New

York.

        8.      At all times relevant to this action, Defendant has been and continues to be an

employer engaged in interstate commerce within the meaning of the FLSA, 29 U.S.C. § 203 and

the CMWA.

III.    JURISDICTION

        9.      The United States District Court for the District of Connecticut has federal subject

matter jurisdiction over this case under the provisions of 28 U.S.C. § 1331, because Plaintiff

asserts claims arising under federal law. Supplemental jurisdiction of the state law claims set

forth herein is predicated on 28 U.S.C. § 1367, as they arise out of the same case and

controversy.

IV.     FACTS

        10.      Plaintiff commenced her employment with Defendant on or about September 1,

2010.

        11.      Throughout Plaintiff’s employment until her termination on or about May 23,



                                                 2
             Case 3:19-cv-01571-VLB Document 1 Filed 10/07/19 Page 3 of 5



2019, Plaintiff was employed by Defendant as an office worker.

          12.    Defendant had a plan or practice of designating Plaintiff as exempt in order to

avoid the overtime payment requirements of the FLSA when in fact her employment as an office

worker is non-exempt from the FLSA requirement to pay overtime.

          13.    Throughout Plaintiff’s employment Defendant required Plaintiff to work more

than forty (40) hours per week. Plaintiff was not paid for the hours worked in excess of forty (40)

hours per week.

V.        CLAIMS

COUNT ONE                VIOLATION OF FLSA, 29 U.S.C. §§ 201 et seq. ON BEHALF OF
                         PLAINTIFF AGAINST DEFEDANT

          1-13. Plaintiff incorporates herein Paragraphs 1-13 from above as if fully set forth

herein.

          14.    Defendant, during the past three (3) years prior to the filing of this Complaint, has

failed to pay Plaintiff proper overtime compensation for hours worked in excess of forty (40)

hours per week at a rate of one and one half times her regular rate of pay.

          15.    Defendant failed to pay Plaintiff proper overtime compensation in violation of the

Fair Labor Standards Act, 29 U.S.C §§ 201-219.

          16.     Defendant’s conduct in this regard was a willful violation of the FLSA.

          17.    As a result of Defendant’s unlawful acts, Plaintiff was deprived of earned wages

in amounts to be determined at trial. Plaintiff is entitled to recover all compensatory damages for

unpaid overtime, liquidated damages, interest, attorneys’ fees, costs, and all other remedies at

law or in equity.

COUNT TWO                FAILURE TO PAY WAGES AND OVERTIME IN VIOLATION OF
                         THE CONNECTICUT MINIMUM WAGE ACT BY PLAINTIFF
                         AGAINST DEFENDANT


                                                   3
               Case 3:19-cv-01571-VLB Document 1 Filed 10/07/19 Page 4 of 5




          1-13. Plaintiff incorporates herein Paragraphs 1-13 from above as if fully set forth

herein.

          14.     During the past two (2) years prior the filing of this Complaint, Defendant failed

to provide Plaintiff her full and legally required wages and /or overtime compensation for hours

worked in excess of forty (40) hours per week, in violation of the Connecticut Minimum Wage

Act, C.G.S. Section 31-58 et seq.

          15.     Defendant’s conduct in this regard is willful, unreasonable, arbitrary and / or in

bad faith.

          16.     As a result of Defendant’s violation of the CMWA, Plaintiff is entitled to

compensation for her time worked in excess of forty (40) hours per week, computed at one and

one half times her regular hourly rate. In addition, Plaintiff is entitled to plenary damages,

interest, attorneys’ fees and costs, and any other relief they are entitled to under law or in equity.

VI.       JURY DEMAND

          1. Plaintiff hereby demands trial by jury.

VII.      DEMAND FOR RELIEF

          WHEREFORE, the Plaintiff claims as follows:

          1.      Unpaid overtime wages under the FLSA;

          2.      Unpaid overtime wages under the CMWA;

          3.      Liquidated damages under the FLSA;

          4.      Penalty damages, wages and double damages under the CMWA;

          5.      Attorneys’ fees and costs under FLSA and CMWA;

          6.      An award of pre-judgment and post-judgment interest as provided by law;

          7.      Interest pursuant to Conn. Gen. Stat. Section 37-3a.


                                                    4
            Case 3:19-cv-01571-VLB Document 1 Filed 10/07/19 Page 5 of 5



       8.      Any such other and further legal and equitable relief as this Court deems

necessary, just and proper, as well as any other relief available in law or in equity.

                                               PLAINTIFF
                                               TERESA SMITH

                                       By:     /s/ Heena Kapadia 11869
                                               Heena Kapadia
                                               Law Office of Heena Kapadia, LLC
                                               572 White Plains Road
                                               Trumbull, CT 06611
                                               Phone: 203-288-8006
                                               hkapadia@heenakapadialaw.com




                                                  5
